Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 26, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  158061(36)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  FORD MOTOR COMPANY,                                                                                                 Justices
           Plaintiff-Appellant,
                                                                    SC: 158061
  v                                                                 COA: 338784
                                                                    Ct of Claims: 16-000042-MT
  DEPARTMENT OF TREASURY,
             Defendant-Appellee.
  ______________________________________/

        On order of the Chief Justice, the motion of the Michigan Manufacturers
  Association to participate as amicus curiae and to file an amicus brief is GRANTED. The
  amicus brief submitted on October 19, 2018, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 26, 2018

                                                                               Clerk